Citation Nr: 1132475	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  05-24 439A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for hearing loss in the right ear.

2.  Entitlement to an initial compensable rating for hearing loss in the left ear.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1994 to July 2000.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2001 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  In that decision, the RO denied the Veteran's claim for service connection for hearing loss in the right ear and granted the Veteran service connection for hearing loss in the left ear, assigning an initial noncompensable disability rating.

The Board subsequently remanded the case in March 2008 for further notification, evidentiary development, and adjudication.  The Board instructed the agency of original jurisdiction (AOJ) to send the Veteran a VCAA-compliant notice letter, provide the Veteran with a VA examination, and then re-adjudicate the claims.  The AOJ sent the Veteran a VCAA-compliant notice letter and scheduled her for a VA examination, which was conducted in February 2009.  The AOJ then attempted to provide the Veteran with a supplemental statement of the case (SSOC) in October 2009, in which the AOJ again denied the Veteran's claims.  

The Veteran testified before the undersigned Acting Veterans Law Judge in February 2008.  A copy of the transcript of this hearing has been associated with the claims file.

The decision below addresses the Veteran's claim of service connection for hearing loss in the right ear.  Consideration of the remaining claim on appeal is deferred pending completion of the development sought in the remand that follows the decision.
FINDING OF FACT

The Veteran has hearing loss in the right ear that is attributable to her period of active military service.


CONCLUSION OF LAW

The Veteran has hearing loss in the right ear that is the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, service connection requires:  (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).  The Court, in Hensley v. Brown, 5 Vet. App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between the Veteran's in-service exposure to loud noise and current disability.  

Here, the Veteran contends that her current hearing loss is attributable to noise exposure she experienced while serving on active duty.  The Veteran served on active duty from October 1994 to July 2000.  She filed a claim for service connection for hearing loss in August 2000, only one month after her separation from active duty, and was granted service connection for hearing loss in her right ear via a March 2004 rating decision.  Similarly, she was granted service connection for tinnitus in an October 2009 rating decision.  

Relevant medical evidence consists of the Veteran's service treatment records as well as the reports of VA audiological examinations conducted in October 2000, January 2005, February 2007, April 2007, February 2009, and August 2009.  Review of the Veteran's service treatment records reflects that audiometric testing found the Veteran's hearing to be normal in the right ear, with the exception of results at 6000 Hertz, which returned a threshold of 30 decibels.  Similarly, audiometric evaluation conducted in November 1999, pursuant to the Veteran's separation from service, resulted in a threshold of 25 decibels at 6000 Hertz in her right ear.  In addition, she complained of ear trouble at her November 1999 separation report of medical history.  

The record also contains reports from audiological examinations conducted in October 2000, January 2005, February 2007, April 2007, and February 2009, with an addendum opinion added in August 2009.  Reports of the October 2000, February 2007, April 2007, and February 2009 examinations reflect that the audiologists found the Veteran's puretone thresholds to be 15 decibels or less at every level tested, with word recognition scores of 94 percent or higher.  However, at the January 2005 VA examination, the Veteran was found to have thresholds of 20 decibels at both 500 and 1000 Hertz.  Similarly, at an audiology visit to the Washington, D.C., VA Medical Center (VAMC), the Veteran underwent audiometric testing that revealed puretone thresholds of 20 decibels at 2000 and 3000 Hertz.  In August 2009, a VA audiologist reviewed the Veteran's claims file in connection with the claim for service connection for hearing loss in the right ear.  In his report, the audiologist noted that the Veteran underwent "significant threshold shifts" in the hearing acuity in her right ear but opined that these shifts "appeared to be temporary" based on the Veteran's separation audiometric testing.  The audiologist then opined that the Veteran did not have hearing loss in the right ear related to service.  Beyond the discussion of his conclusion that any threshold shifts the Veteran incurred in her right ear hearing were "temporary," the audiologist did not offer any rationale for his opinions.

Upon consideration of the above evidence, the Board finds that a grant of service connection for hearing loss in the right ear is warranted.  In so finding, the Board acknowledges that VA examiners in October 2000, January 2005, February and April 2007, and February and August 2009 have all concluded that the Veteran did not display hearing impairment for VA standards in her right ear.  However, it appears that what the examiners meant was that the audiograms conducted at those examinations did not meet the definition of impaired hearing as set forth in 38 C.F.R. § 3.385.  However, the United States Court of Appeals for Veterans Claims (Court), in the case of Hensley v. Brown, 5 Vet. App. 155 (1993), pointed out that defective hearing is clinically indicated when puretone thresholds are over 20 decibels notwithstanding VA's definition of impaired hearing in § 3.385.  Hensley at 157.  

Here, the Veteran had thresholds of 20 decibels in her right ear at 500 and 1000 Hertz at her January 2005 VA examination, as well as thresholds of 20 decibels in her right ear at 2000 and 3000 Hertz at a July 2004 VA audiology treatment visit.  As noted by the Court, this "indicate[s] some degree of hearing loss."  Id.  Her July 2004 VAMC audiology visit, as well as results of the January 2005 VA examination, reflects what appears to be the beginning of decreased hearing acuity, and she has reported noticing problems with hearing acuity in her right ear while still in service.   

The Board notes that the Veteran's own statements are competent evidence to show that she has subjectively experienced decreased hearing acuity in her right ear.  Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  The Board does acknowledge that the record is absent of a medical opinion in the case establishing that the Veteran in fact has hearing loss in the right ear that is related to active service.  However, the Board acknowledges that the Veteran is in receipt of service connection both for hearing loss in the left ear and for tinnitus.  Thus, the Board will not delay this case further by remanding for the opinion of an audiologist as to whether current complaints of hearing loss in the right ear might be associated with either her service-connected tinnitus or her service-connected left ear hearing loss on a secondary basis.  38 C.F.R. § 3.310.  

Concerning this, the Board notes that "an associated hearing loss is usually present" with tinnitus.  The Merck Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  Conversely, tinnitus may occur as a symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss.  Id.  Finally, the Board notes that "high frequency tinnitus usually accompanies [noise- induced] hearing loss."  The Merck Manual, Section 7, Ch. 85, Inner Ear.  Thus, given that VA has already found the Veteran to experience hearing loss in her left ear and tinnitus that are both related to service, the Board concludes that it is at least as likely than not that the hearing loss in her right ear resulted from the same etiology and is thus related to service.  With resolution of reasonable doubt in the Veteran's favor, service connection for hearing loss in the right ear is warranted. 

The Board notes at the outset that on November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a) (2010).  This law eliminated the concept of a well-grounded claim, redefined the obligations of VA with respect to the duty to assist, and imposed on VA certain notification requirements.  Without deciding whether the notice and development requirements of the VCAA have been satisfied with respect to the claim for service connection for hearing loss in the right ear, it is the Board's conclusion that the VCAA does not preclude the Board from adjudicating the claim.  This is so because the Board is taking action favorable to the Veteran by granting service connection for hearing loss in the right ear, which represents a full grant of that issue.  A decision therefore poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 1992), 57 Fed. Reg. 49,747 (1992).



ORDER

Service connection for hearing loss in the right ear is granted.



REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the Veteran's claim for an initial compensable rating for her service-connected hearing loss in the left ear.

At the outset, the Board notes that, by this decision, service connection has been granted for hearing loss in the right ear.  Accordingly, the case must be remanded to allow the agency of original jurisdiction (AOJ) to re-evaluate the Veteran's service-connected hearing impairment.

In addition, the Veteran was not provided a supplemental statement of the case following the February 2009 VA examination.  

VA regulations mandate that the AOJ must issue a supplemental statement of the case if the AOJ receives additional pertinent evidence after the most recent supplemental statement of the case is issued but before certifying the appeal to the Board.  See 38 C.F.R. § 19.31 (2010).  Here, the AOJ issued an SSOC in October 2009.  However, that letter was returned to the AOJ as undeliverable.  The AOJ again sent a letter to the same address in November 2009, which was also returned as undeliverable.  However, a printout from VA's records system dated in October 2009 reflects that the Veteran had provided VA with a new mailing address as of that date.  Despite a notation in the record of the "updated address," the AOJ appears not to have sent the SSOC to that address, which information had been received by the AOJ at least as early as October 2009, prior to the mailing of the second undeliverable copy of the SSOC in November 2009.  There is no indication in the record that the October 2009 SSOC was ever sent to the appellant at the updated address she provided to VA.  The AOJ must therefore provide the Veteran with a copy of the October 2009 SSOC at her current address of record.  See 38 C.F.R. § 19.37: see also Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In view of the foregoing, the case is REMANDED for the following action:

1.  Send the Veteran a copy of the October 2009 SSOC to the address of record and identified in October 2009 in the claims file as "updated address."  

2.  Ask the Veteran to identify any and all health care providers who have treated her for her hearing disabilities.  Obtain copies of all identified treatment records that are not already of record.  Obtain any and all treatment records from the VA Medical System (VISTA) in Washington, DC and from any other VA facility that the Veteran identifies that are not already of record.  

3.  Accord the Veteran VA audiological examination by the appropriate specialist to determine the nature and extent of her hearing impairment and/or ear pathology.  The Veteran's claims folder must be made available to the examiner prior to the examination and the examiner should note such review.  All indicated tests should be performed.  

4.  Advise the Veteran in writing that it is her responsibility to report for VA examination, to cooperate with the development of his claims, and that the consequences for failure to report for a VA examination without good cause include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for any ordered examination, obtain documentation that shows that notice scheduling the examination was sent to her last known address prior to the date of the examination, to include whether any notice that was sent was returned as undeliverable.

5.  To help avoid future remand, ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, undertake corrective action before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal.  If any benefit sought remains denied, furnish the Veteran and her representative a supplemental statement of the case (SSOC) and afford them an opportunity to respond before the record is returned to the Board for future review.



Thereafter, the case should be returned to the Board for further appellate review, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until she is notified.  The Veteran has the right to submit additional evidence and argument on any matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
LILA J. BAKKE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


